20-1319
     Oliva-Oliva v. Garland
                                                                                    BIA
                                                                             Verrillo, IJ
                                                                           A208 281 630

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            RICHARD J. SULLIVAN,
 8            EUNICE C. LEE,
 9            BETH ROBINSON,
10                 Circuit Judges.
11   _________________________________________
12
13   EDGAR FERNANDO OLIVA-OLIVA,
14            Petitioner,
15
16                      v.                                       20-1319
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _________________________________________
22
23   FOR PETITIONER:                     Robert C. Ross, Esq., West Haven,
24                                       CT.
25
26   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
27                                       Attorney General; Keith I.
28                                       McManus, Assistant Director;
 1                                    Edward C. Durant, Attorney, Office
 2                                    of Immigration Litigation, United
 3                                    States Department of Justice,
 4                                    Washington, DC.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED in part and GRANTED in part.

10       Petitioner        Edgar    Fernando      Oliva-Oliva,       a    native   and

11   citizen    of Guatemala, seeks              review of a March 24, 2020

12   decision of the BIA that affirmed                    a September 12, 2018

13   decision   of    an   Immigration       Judge    (“IJ”)       denying   asylum,

14   withholding      of   removal,    and       relief    under    the   Convention

15   Against Torture (“CAT”).          In re Edgar Fernando Oliva-Oliva,

16   No. A208 281 630 (B.I.A. Mar. 24, 2020), aff’g No. A208 281

17   630 (Immigr. Ct. Hartford Sept. 12, 2018).                      We assume the

18   parties’ familiarity with the underlying facts and procedural

19   history.

20       We have reviewed both the IJ’s and the BIA’s decisions.

21   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

22   (2d Cir. 2006).       We review factual findings for substantial

23   evidence, and questions of law de novo.                See Paloka v. Holder,

24   762 F.3d 191, 195 (2d Cir. 2014).                     “[T]he administrative

25   findings    of    fact   are     conclusive          unless   any    reasonable
                                             2
 1   adjudicator would be compelled to conclude to the contrary.”

 2   8 U.S.C. § 1252(b)(4)(B).

 3    A. Asylum and Withholding of Removal

 4        To establish eligibility for asylum and withholding of

 5   removal,    an   applicant   must        show    that   he   suffered   past

 6   persecution, or has a well-founded fear or likelihood of

 7   future     persecution,      on     account       of    race,     religion,

 8   nationality, membership in a particular social group, or

 9   political opinion.       8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A),

10   (B)(i), 1231(b)(3)(A).       The agency reasonably concluded that

11   Oliva-Oliva failed to demonstrate that gang members targeted

12   him on account of his political opinion.

13        To demonstrate that persecution (past or prospective)

14   bears a nexus to an applicant’s political opinion, “[t]he

15   applicant must . . . show, through direct or circumstantial

16   evidence, that the persecutor’s motive to persecute arises

17   from the applicant’s political belief.”                 Yueqing Zhang v.

18   Gonzales, 426 F.3d 540, 545 (2d Cir. 2005). “The persecution

19   may also be on account of an opinion imputed to the applicant

20   by   the   persecutor,    regardless        of    whether    or   not   this

21   imputation is accurate.”          Hernandez-Chacon v. Barr, 948 F.3d

22   94, 102 (2d Cir. 2020).            However, “opposition to criminal

                                          3
 1   elements such as gangs, even when such opposition incurs the

 2   enmity of these elements, does not . . . become political

 3   opposition simply by virtue of the gang’s reaction.” Zelaya-

 4   Moreno v. Wilkinson, 989 F.3d 190, 201 (2d Cir. 2021).

 5          Oliva-Oliva’s “[r]efus[al] to join a gang without more

 6   does    not   constitute   a   political    opinion.”     Id.     at   200

 7   (internal quotation marks omitted).            His “sole ‘political’

 8   statement,” id. at 201, was that he disapproves of the gang

 9   that targeted him and believes the gang is bad for Guatemala.

10   “But disapproving of things that have a negative impact on

11   one’s life or even one’s country does not necessarily amount

12   to a political opinion.” Id. And Oliva-Oliva did not allege

13   that the gang “possesses            an ideology or stance that he

14   opposes, that he has a particular stake in how gangs operate,

15   or [that he has] a position on how governance in [Guatemala]

16   ought    to   occur.”    Id.   at   203   (internal   quotation    marks

17   omitted). His statements to the gang are insufficient to

18   establish that his resistance “took on a political dimension

19   by     transcending     mere   self-protection.”        Id.   (internal

20   quotation marks omitted).           Accordingly, because Oliva-Oliva

21   failed to establish that he was or would be targeted on

22   account of his political opinion, the agency did not err in

                                          4
 1   concluding that he was ineligible for asylum and withholding

 2   of removal.        See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A),

 3   (B)(i), 1231(b)(3)(A).

 4    B. CAT Claim

 5         Unlike asylum and withholding of removal, CAT does not

 6   require   a     nexus   to   a    protected   ground.       See   8 C.F.R.

 7   §§ 1208.16(c), 1208.17(a). To be eligible for CAT relief, an

 8   applicant is required to show that he would “more likely than

 9   not” be tortured by or with the acquiescence of government

10   officials.       Id. §§ 1208.16(c), 1208.18(a); see Khouzam v.

11   Ashcroft, 361 F.3d 161, 168, 170–71 (2d Cir. 2004).                     In

12   assessing whether an applicant has satisfied his burden of

13   proof, the agency must consider “all evidence relevant to the

14   possibility of future torture,” including evidence of past

15   torture, ability to relocate, violations of human rights

16   within    the    country     of    removal,   and     “[o]ther    relevant

17   information regarding conditions in the country of removal.”

18   8 C.F.R. § 1208.16(c)(3).          “Acquiescence ‘requires that the

19   public official, prior to the activity constituting torture,

20   have awareness of such activity and thereafter breach his or

21   her   legal     responsibility      to    intervene    to   prevent   such

22   activity.’”      Quintanilla-Mejia v. Garland, 3 F.4th 569, 592

                                           5
 1   (2d Cir. 2021) (quoting 8 C.F.R. § 1208.18(a)(7)).

 2          The     agency      failed   to    evaluate       any    of     the   country

 3   conditions evidence relevant to Oliva-Oliva’s CAT claim.

 4   While the agency “need not expressly parse or refute on the

 5   record each piece of evidence offered by the petitioner, there

 6   must     be    some       indication     of    reasoned    consideration          and

 7   adequate findings.”           Scarlett v. Barr, 957 F.3d 316, 329 (2d

 8   Cir.     2020)       (internal      quotation      marks        and    alterations

 9   omitted).          The IJ’s CAT analysis consists of two sentences,

10   one stating the standard and a second concluding the standard

11   was not met. The only explanation for denying CAT relief was

12   provided by the BIA, when it noted that Oliva-Oliva did not

13   report       the    gang’s    threats    to    police.         But,    as    we   have

14   explained, “a failure to ask for police help is not enough,

15   by     itself,       to     preclude     a     finding     of       acquiescence.”

16   Quintanilla-Mejia, 3 F.4th at 593.                    Moreover, the agency

17   otherwise failed to conduct the careful factfinding necessary

18   for an acquiescence determination by failing to acknowledge

19   any    of     Oliva-Oliva’s       country     conditions       evidence      in    the

20   context of its CAT analysis.                 Oliva-Oliva proffered evidence

21   that     a    majority       of   the    police    force       in     Guatemala    is

22   unreliable, that widespread corruption and impunity make

                                               6
 1   prosecuting criminals difficult, that police are unable to

 2   enter certain neighborhoods controlled by the gangs, and that

 3   the Guatemalan government is unable to respond to or prevent

 4   crime due to a lack of police training and funding.          The

 5   agency’s failure to engage with this material fell far short

 6   of the “minimum level of analysis to allow for meaningful

 7   judicial   review[,]”   and    so   we     remand   for   further

 8   consideration of the CAT claim.     Scarlett, 957 F.3d at 329

 9   (internal quotation marks omitted).

10       For the foregoing reasons, the petition for review is

11   DENIED in part as to asylum and withholding of removal and

12   GRANTED in remaining part, and the case is REMANDED for

13   reconsideration of the CAT claim.        All pending motions and

14   applications are DENIED and stays VACATED.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe,
17                                 Clerk of Court




                                    7